NO. 07-07-0091-CR

                                 IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   MARCH 23, 2007
                           ______________________________

                                LATRICE WILSON, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 17741-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                  MEMORANDUM OPINION


       Pending before the Court is appellant’s motion to dismiss her appeal. Appellant and her

attorney both have signed the document stating that appellant withdraws her appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                  James T. Campbell
                                                      Justice

Do not publish.